Citation Nr: 1224339	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk






INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005. His awards and decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming entitlement to an initial rating in excess of 30 percent for his service-connected PTSD. Due to the fact that pertinent outstanding treatment records may be available, and a medical examination is warranted, the Board is unable to render a decision without additional development of the record. The claim must be remanded in compliance with VA's duty to assist.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when deemed necessary and the Veteran has an obligation to report for that examination.  Here, the Veteran was last afforded a VA examination for his service-connected PTSD in June 2008. Four (4) years have passed since that examination and, in a statement on his June 2009 VA Form 9, the Veteran has identified increased PTSD symptomatology including memory loss and suicidal thoughts. A new VA examination is warranted to determine the current severity of the Veteran's PTSD. 38 C.F.R. § 3.327(a).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. When put on notice of the existence of pertinent medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). 

There are no VA treatment records associated with the claims file. The Board notes, however, that the June 2008 VA examiner noted that the Veteran reported receiving treatment at the Sacramento VA Medical Center (VAMC) in Mather, California. While this case is in remand status, the RO/AMC must obtain all records of VA treatment and associate them with the claims file.

The June 2008 VA examination report also reflects that the Veteran received counseling at Sacramento Vet Center, but the only record from this facility contained in the claims file is a May 2008 letter from the Veteran's psychologist. In a statement on his June 2009 VA Form 9, the Veteran reported receiving continued care from "Mather Mental Health" and a "VET Center" but the claims file contains no further treatment records. The RO/AMC must provide the Veteran with authorization forms allowing for the release of all pertinent private treatment records and take appropriate steps to attempt to obtain any outstanding identified records.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. 	Gather outstanding records of VA medical treatment and associate them with the claims file.

2. 	Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. The requests must specifically include, but are not limited to, the following:

a. 	Mather Mental Health; and

b. 	VET Center Sacramento.

3. 	Subsequent to the above development, schedule the Veteran for a VA psychiatric examination at an appropriate location to determine the current severity of his service-connected PTSD. The following considerations will govern the examination:

a. 	The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. 	After reviewing the claims file and conducting an interview with, and examination of, the Veteran, the examiner must provide current findings as to the severity of the Veteran's PTSD and discuss any changes in severity since the June 2008 VA examination. Although the examiner has an independent responsibility to review pertinent evidence in the claims file, his or her attention is called to the Veteran's June 2009 statement and any treatment records added to the claims file as a result of this remand.

c. 	The examiner must clearly outline the rationale for any opinion rendered and discuss the medical principles involved. If the requested medical opinions cannot be given, the examiner must state the reason why.

4. 	After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any additional development is warranted, take appropriate steps.

5.	Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


